BEA, Circuit Judge.
The majority holds that the district court violated Phillips’ due process rights by foreclosing oral argument. I respectfully disagree. The Fourth Amendment does not dictate that oral argument is required, but rather that a person on supervised release be given the “opportunity to be heard and to show, if he can, that he did not violate the conditions of his parole.” See United States v. Morressey, 408 U.S. 471, 487-88, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972).
Here, the district court afforded Phillips the due process to which he was entitled by giving him the opportunity to be heard and to show why a violation had not occurred. Phillips availed himself of that opportunity by submitting written evidence. At the hearing, Phillips did not contend that he was being denied a meaningful opportunity to be heard. On the contrary, Phillips’ counsel stated “It is our intent to submit on what has been submitted and argued as to why we believe he’s not in violation.” Thus, Phillips due process rights were not violated by the lack of oral argument at the hearing. See Federal Communications Comm’n v. WJR, The Goodwill Station, Inc., 337 U.S. 265, 276, 69 S.Ct. 1097, 93 L.Ed. 1353 (1949); *422Dredge Corp. v. Palmer, 338 F.2d 456, 462 n. 14 (9th Cir.1964).